Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsden et al. (US Patent Application Publication no. 2009/0183997).
With regard to claim 10, Marsden teaches a precious metal recovery apparatus (abstract; paragraph 56) comprising: a leach tank intaking ground waste feedstock and mixing the ground waste feedstock with a leaching fluid to create solid-liquid material (paragraphs 57, 62-63); a settling tank in fluid communication with the leach tank, wherein the solid-liquid material is allowed to settle (paragraphs 34, 37: the leach step provides a metal bearing slurry for a conditioning step, i.e. a settling step); a separation system in mechanical communication with the settling tank, wherein solids are separated from the solid-liquid material (paragraphs 34, 37: the conditioning step may be a combination of a settling step and a filtration/separation step); a rinse and conveying system column in fluid communication with the separation system, wherein separated solids are rinsed to create a precious metal-rich fluid (paragraph 67 – wash 
	With regard to claim 13, Marsden discloses a collection bin in mechanical communication with the rinse and conveying system column, wherein the collection bin intakes rinsed solids from the rinse and conveying system column (paragraph 89, the solid material may be disposed and/or neutralized. This teaching correlates to the claimed collection bin, i.e. to perform the neutralization step).
With regard to claim 14, the electro-winning unit (40) of Marsden is in mechanical communication with the leach tank (as shown in figure 10; paragraphs 39; 42; 51), wherein the electro-winning unit conveys the precious metal-free liquid to the leach tank (paragraphs 63; 68; 88).
With regard to claim 15, Marsden further teaches at least one grinding mill in mechanical communication with the leach tank, the at least one grinding mill grinding shredded waste feedstock to create undersize material and oversize material (paragraphs 58; 60; 61; 88).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden as applied to claim 15 above, and further in view of Langenbeck (US Patent Application Publication no. 2017/0297067).
	With regard to claim 16, Marsden teaches all of the features discussed above but fails to disclose a shredder in mechanical communication with the least one grinding mill, the shredder shredding waste feedstock.
 	Langenbeck discloses a method for the recovery of precious metals comprising a shredder in mechanical communication with the least one grinding mill, the shredder shredding waste feedstock in order to grind down the desired particle size and recovery (paragraphs 22; 46; 49). One having ordinary skill in the art at the time of filing would have found it obvious to place a shredder in mechanical communication with a grinding 
 	With regard to claim 17, Langenbeck further teaches a separator in mechanical communication with at least the leach tank, the separator separating the undersize material and oversize/coarse material to feed the undersize/fine material to the leach tank (abstract; paragraph 47).
With regard to claim 20, Marsden teaches a variety of techniques and devices/grinding mills to reduce particle size (paragraph 58) but fails to explicitly disclose wherein the grinding mill includes at least one rod mill and a hammer mill. Langenbeck teaches micro-grinding including rod mills to down the desired particle size (paragraphs 22, 43, 46; 49). Therefore, one having ordinary skill in the art would have found it obvious to use rod mills as the grinding device of Marsden in order to reduce the particle size, as taught by Lagenbeck, with a reasonable expectation of success in doing so. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden and Langenbeck as applied to claim 17 above, and further in view of Claessens et al. (US Patent no. 5,100,528).
With regard to claims 18-19, Marsden in view of Langenbeck teaches all of the features discussed above but fails to disclose wherein the electrowinning unit further comprises: an electrode, the electrode attracting the precious metals in the precious metal-rich liquid; and a scraper positioned proximate to the electrode, the scraper 
Claessens discloses a method and device for the electrolytic recovery of metals comprising a cell including an electrode/cathode disk attracting the precious metal/silver in the electrolyte; wherein the cathode rotates relative to a scraper for continuous removal of pure silver from the cathode and directing it to the side of the cell (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to use a cathode disk capable of rotating relative to a scraper in the electro-winning unit of the modified Marsden, as taught by Claessens in order to continuously remove pure precious metal from the cathode with a reasonable expectation of success in doing so.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden as applied to claim 10 above, and further in view of Vandemierden (US Patent Application Publication no. 2013/0313167).
With regard to claim 11, Marsden teaches all of the features discussed above but fails to disclose wherein the separation system is a sand screw.
Vandemierden discloses a metal recovery system comprising a sand screw separation device to control particulate separation (paragraphs 8 and 12). One having ordinary skill in the art would have found it obvious to use a sand screw separation system in the device of Marsden because as taught by Vandemierden this type of separator is well known in the art to be effective to control particulate separation and one would have a reasonable expectation of success in doing so. 
.

Response to Arguments
Applicant's arguments filed on October 21, 2020 have been fully considered but they are not persuasive. The applicant argues that Marsden does not teach that “the electrowinning unit recovers precious metals and precious metal-free liquid from the precious metal-rich liquid”.
 	In response, the Examiner respectfully disagrees. Marsden discloses that a 
solid/liquid phase separation step (3030) can process precious metal slurry into a recyclable liquid phase (203 - precious metal-free liquid) and a precious metals residue (31 – precious metal-rich liquid). Precious metal residue can be processed by precious metal recovery step (33) to recover precious value, i.e. gold, silver, and copper among others. Precious metal recovery step (33) can be electrowinning (paragraph 66; abstract; figure 4).
The applicant further argues that Marsden makes no mention of a collection bin (claim 13). In response, Marsden teaches that the solid material may be disposed and/or neutralized (paragraph 89). This teaching correlates to the claimed collection bin, i.e. to perform the neutralization step or to collect/dispose the solid material.
In response to applicant's argument that Marsden makes no reference “to create undersize material and oversize material”. In fact, Marsden discloses “to ensure that the weight proportion of the coarsest particles is minimized”, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794